USCA4 Appeal: 21-7715      Doc: 14         Filed: 09/20/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7715


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MATHEW BYRD,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Huntington. Robert C. Chambers, District Judge. (3:19-cr-00080-1)


        Submitted: September 6, 2022                                Decided: September 20, 2022


        Before MOTZ, AGEE, and WYNN, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Mathew Ryan Byrd, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7715      Doc: 14        Filed: 09/20/2022     Pg: 2 of 2




        PER CURIAM:

              Mathew Byrd appeals the district court’s order denying his third motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and

        find no reversible error. Accordingly, we affirm the district court’s order. See United

        States v. Byrd, No. 3:19-cr-00080-1 (S.D.W. Va. Dec. 1, 2021). We also deny his pending

        motion for compassionate release, which should be directed to the sentencing court in the

        first instance. See United States v. Raia, 954 F.3d 594, 596 (3d Cir. 2020). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2